UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LOUIS BURNS, a/k/a Timothy Barnes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:13-cr-00050-FL-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Louis Burns pleaded guilty to possession with

intent to distribute twenty-eight grams or more of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2012), and was sentenced

to 100 months’ imprisonment.             On appeal, Burns argues that his

sentence is substantively unreasonable under 18 U.S.C. § 3553(a)

(2012).

           We review a sentence for reasonableness, applying “a

deferential     abuse-of-discretion           standard.”     Gall   v.    United

States,   552   U.S.    38,   41    (2007).      In   determining   substantive

reasonableness, we must “take into account the totality of the

circumstances.”        Id. at 51.        We presume a sentence within or

below a properly calculated Guidelines range to be substantively

reasonable.     United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012).    Such a presumption is rebutted only if the defendant

shows “that the sentence is unreasonable when measured against

the § 3553(a) factors.”             United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006).

           Our review of the record confirms that the district

court adequately considered Burns’ request for a recalculation

of his Guidelines range using a 1:1 crack to powder cocaine

ratio and did not abuse its discretion in declining to do so.

Burns offers no sufficient basis to rebut the presumption of

reasonableness    afforded         his   within-Guidelines    sentence.      We

                                          2
therefore     affirm    the    judgment       of   the   district       court.      We

dispense    with     oral     argument    because        the    facts    and     legal

contentions    are     adequately   presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3